Citation Nr: 0328416	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-14 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chronic coughing.  

2.  Entitlement to service connection for headaches, claimed 
as due to upper respiratory problems.  

3.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1995 to October 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In an April 2003 rating decision the RO granted service 
connection for shin splints of the left leg and shin splints 
of the right leg and assigned a noncompensable rating for 
each disability.  The RO notified the veteran of that 
decision and her appellate rights in a letter dated in May 
2003.  There is no indication that the veteran has disagreed 
with the assigned ratings, and that matter is not before the 
Board.  

REMAND

The veteran filed her service connection claims in June 1998, 
prior to her separation from service in October 1998.  The RO 
initially denied the claims as not well grounded in its 
February 2000 rating decision.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002)).  The new legislation eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duty to provide notice and assistance with 
respect to veterans' claims.  There is an enhanced VA duty to 
notify a claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Further, VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 C.F.R. § 3.159 (2002).  

In May 2003, the RO sent the veteran a letter stating it 
would tell her what evidence was necessary to establish 
entitlement to the benefits she wanted and what information 
or evidence VA would get, including service medical records, 
and what information or evidence was needed from her.  The RO 
proceeded to discuss what evidence must show to establish 
service connection and requested that the veteran identify or 
provide evidence in support of her claims.  It also stated 
that VA would attempt to obtain medical records for which the 
veteran provided release authorization.  The RO requested 
that the veteran send the information describing additional 
evidence or the evidence itself within 30 days of the date of 
the letter.  The RO also stated that if it did not receive 
the information or evidence within that time, it would decide 
the claim based only on the evidence it had received and any 
VA examinations or medical opinions.  Later in the letter the 
RO stated that if the information or evidence was received 
within one year from the date of the letter and it was 
decided that she was entitled to VA benefits, it might be 
possible to pay her from the date of receipt of her claim.  
In a June 2003 rating decision, the RO denied the veteran's 
claims on the merits and issued a supplemental statement of 
the case that addressed all evidence of record pertaining to 
the claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit drew a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The record reflects that the veteran 
was not properly notified of the time limit for the 
submission of additional evidence and information.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Review of service medical records in the claims file shows 
that the veteran was seen frequently with upper respiratory 
complaints during service and with complaints of headaches on 
multiple occasions, including in October 1995, when she gave 
a history of headaches treated every six months with 
"shots."  After examination, the assessment was "? 
migraine ? meningitis."  When the veteran was seen a week 
later, she was given two Midrin tablets without any effect on 
her headache.  The examiner said he would evacuate her to 
"ATM Field Hosp" to rule out meningitis versus migraine.  
The record does not currently include any records of 
hospitalization during service, and the RO should attempt to 
obtain any such records.  In addition, the Board notes that 
in a report of medical history dated in April 1996 while the 
veteran was stationed at Ft. Campbell, Kentucky, she stated 
that she was currently taking Prozac for major depressive 
disorder.  She stated that Prozac had been prescribed in 
February 1996 at "community mental health" and that she was 
in a mental health group.  In addition, in August 1998 the 
veteran reported she had a diagnosis of major depressive 
disorder in 1996.  Further, in November 2000 the veteran 
submitted a copy of a physical profile showing assignment 
limitations of no weapons/no deployment/no field duty 
assigned in February 1996 to expire in April 1996.  The 
medical condition was described as rule out major depressive 
disorder.  Evidence currently of record includes neither the 
original profile sheet nor does it include mental health 
service medical records for the veteran.  The RO should take 
appropriate action to obtain those records.  

The claims file currently includes reports of VA 
examinations, but the examiners have indicated that the 
claims file was not available to them and the examiners did 
not provide opinions concerning the relationship, if any, of 
the veteran's claimed disabilities to service.  The veteran's 
representative has requested a new VA examination of the 
veteran, and it is the opinion of the Board that additional 
examinations, with medical opinions, would facilitate its 
decision in this case.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to her claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate her claims as well as her 
obligation and VA's obligation in 
obtaining that evidence.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should attempt to secure the 
additional service medical records for 
the veteran including any records 
pertaining to hospitalization at the 
"ATM Field Hosp" in October 1995.  The 
RO should also attempt to obtain all 
mental health records for the veteran, 
including community mental health and 
mental health group records from February 
to April 1996 while the veteran was 
stationed at Ft. Campbell, Kentucky.  All 
actions to obtain the requested records 
should be documented fully by the RO.  

4.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which she has 
received treatment or evaluation for her 
claimed disabilities at any time since 
service.  With authorization from the 
veteran, the RO should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  RO actions to 
obtain the evidence should be documented 
in the claims file.  

5.  Thereafter, the RO should arrange for 
VA examination(s) of the veteran to 
determine the nature and etiology of any 
current disability manifested by chronic 
coughing and the nature and etiology of 
any current headache disability.  All 
indicated studies should be performed.  
After examination and review of the 
record, including the veteran's service 
medical records, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current 
disability manifested by chronic coughing 
had its onset in service or is causally 
related to service.  The examiner should 
also be requested to provide an opinion 
based on examination results and review 
of the record as to whether it is at 
least as likely as not that any current 
headache disability had its onset in 
service or is causally related to any 
respiratory disability that was present 
in service.  The claims file must be made 
available to the examiner for review of 
pertinent documents.  

6.  The RO should also arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and etiology of any 
current psychiatric disability, including 
major depressive disorder.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
the record, including all available 
service medical records, the examiner 
should provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current 
psychiatric disability had its onset in 
service or is causally related to 
service.  The claims file must be made 
available to the examiner for review of 
pertinent documents.  

7.  After the development requested above 
has been completed and any additional 
development deemed necessary by the RO 
has been accomplished, the RO should 
review the record and readjudicate 
entitlement to service connection to 
disability manifested by chronic 
coughing, entitlement to service 
connection for headaches, claimed due to 
upper respiratory problems, and 
entitlement to service connection for 
major depressive disorder.  

8.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
the veteran and her representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

